Citation Nr: 1300655	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-04 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  



ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from January 1971 until January 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2005, May 2007, September 2007, and March 2008 rating decisions of the RO in Philadelphia, Pennsylvania.  Jurisdiction of the claims file was subsequently transferred to the RO in Roanoke, Virginia.

Although the RO indicated the claim stemmed only from the March 2008 rating decision, the Board notes that relevant VA treatment records and VA examinations were received within one year of each of the prior rating decisions noted above.  Applicable regulations provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2012).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the October 2005, May 2007, and September 2007 rating decisions did not become final.  Accordingly, the claim on appeal stems from the October 2005 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The Board previously considered this appeal in December 2011 and remanded the claim to afford the Veteran a hearing.  In March 2012, the Veteran was notified that his hearing was scheduled for April 2012.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d).  Given the above, the RO/AMC substantially complied with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  As such, this matter is properly returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A preliminary review of the record discloses that further development is necessary.  Specifically, the duty to assist has not been satisfied.

The Veteran was last afforded a VA examination in December 2009 in connection with his claim for an increased evaluation for PTSD.  At that time, the examiner noted symptoms, such as recurrent and intrusive memories, nightmares, avoiding discussing Vietnam, avoiding crowds, and a diminished interest in hobbies, including baseball and tennis.  The examiner indicated the Veteran had detachment, a restricted range of affect, and a sense of foreshortened future.  He was known as a hot head and had concerns about anger and irritability.  The examiner noted no impairment in thought process and indicated that the Veteran was able to manage activities of daily living.  

Subsequent VA treatment records and statements of the Veteran suggest that the condition may have worsened.  For example, VA outpatient treatment records directly after the December 2009 VA examination reflect that the Veteran reported a 50 percent chance would try to kill himself within a month.  Based upon this risk, he was referred for additional treatment and sought help for guilt, sleep issues, and substance abuse.  In a February 2010 statement, the Veteran explained that he did not leave his bedroom unless it was necessary.  He reported that, if it was not for his girlfriend, he would not eat, take his medication, or perform basic tasks of daily living, such as bathing and grooming.  He explained that he avoided people as much as possible and did not even like being involved with his family.  He indicated he was afraid to sleep because of the nightmares.  An August 2010 VA outpatient treatment record also noted passive suicidal ideation, and a March 2011 VA outpatient treatment record reflected the Veteran's wife feeling that he was sliding into old routines and was dreaming more, was meaner, and shut out his kids.  She was concerned for him and encouraged him to seek treatment.  A mental status examination in March 2011 indicated that the Veteran's thought process was sometimes tangential and distracted.  The physician noted the Veteran was less depressed, but more anxious and had an odd affect.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Additionally, the record reflects that the Veteran has been treated at VA facilities.  On remand, updated VA treatment records should be obtained and associated with the record.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Moreover, the May 2005, September 2006, and August 2008 VA examinations indicated the Veteran received treatment at the Philadelphia Vet Center.  Records from the Vet Center are not associated with the claims file and should also be requested.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his PTSD and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  

Updated treatment records from the VA Health Care System from April 2011 until the present should be requested and associated with the claims file.  

The RO/AMC should also specifically request medical records related to the Veteran's PTSD from the Philadelphia Vet Center and associate these records with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records requested above have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected 
PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The RO/AMC should take any additional development action it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


